Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
1) As to the merchandise covered by the invoices in these eases, the market value or price at the time of exportation at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of France, the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed, ready for shipment to the United States, was the appraised unit value plus packing, as shown on the invoices in red ink, and that there was no higher export value for such or similar merchandise as that here involved at the time of exportation thereof.
*8082) These cases may be deemed to be submitted on the foregoing agreed facts.
On the agreed facts, I find and hold that foreign value, as such value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis for determining the value of the merchandise covered by the involved invoices, and that such value in each case is represented by the appraised unit value, plus packing, as shown on the invoice in red ink.
Judgment will be entered accordingly.